February 10th, 1813, the president pronounced the following opinion of this Court:
“ It not appearing by the decree, which is set forth in the declaration, that a zvaste of the estate of the intestate is established by that decree against the administrator and administratrix, the principals in ihe bond ; the Court (not deciding, at this time, what would be the effect of the decree, if it had so appeared, in a suit against the security only, or against the security and the principal jointly) is of opinion that the said judgment is erroneous.”
judgment reversed, and entered for the appellant.